Citation Nr: 0520112	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  95-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury to include headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a rating decision rendered by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in October 1994.  That rating action 
denied the veteran's request to reopen his claims for service 
connection for a back disorder, the residuals of a head 
injury, and the residuals of frostbite of the feet.

In May 1998, the Board denied the veteran's appeal to reopen 
the previously disallowed claims.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 1999, the Court remanded the 
veteran's claims to the Board based on the Federal Circuit 
Court of Appeals decision in Hodge v. West, 155 F.3d. 1356 
(Fed. Cir. 1998).

Thereafter, in December 1999, the Board issued a decision 
which denied service connection for a back disorder and found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for residuals of 
frostbite of the feet.  Furthermore, the Board reopened the 
veteran's claim for service connection for residuals of a 
head injury and remanded the issue of entitlement to service 
connection for these residuals to the RO for additional 
development.

Following the December 1999 Board decision, the veteran again 
sought to reopen his disallowed claim for service connection 
for a lower back disability.  Thereafter, in February 2002, 
the RO determined that new and material evidence had been 
submitted to reopen the claim.  However, after reopening the 
claim, the RO denied service connection for a back disorder.  
The veteran appealed this decision to the Board.

In August 2002, the Board chose to undertake internal 
development of the issues on appeal pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), and in January 2003, the Board granted the 
veteran's request for his appeal to be advanced on the 
Board's docket.

The veteran's claim was then reviewed by the Board and in 
July 2003, the Board concluded that additional development 
was needed with respect to the two issues before it.  Hence, 
the claim was remanded.  The RO obtained additional medical 
information and, in March 2005, the RO granted service 
connection for degenerative disk disease of the lumbar 
segment of the spine.  As this was a total grant of benefits, 
that issue is no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The RO did not grant 
service connection for the residuals of a head injury, to 
include headaches, and the claim has since been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  There is no competent medical evidence showing a nexus 
between claimed residuals of a head injury, to include 
headaches and service or any incidents therein.  


CONCLUSION OF LAW

Residuals of a head injury, to include headaches, were not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim involving service connection by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the Board's various actions.  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions that he was 
actually suffering from a head injury disability and that the 
disability was related to his military service or to events 
that occurred while the veteran was in the military.  That 
is, if the veteran was claiming that he was now suffering 
from headaches, it was his responsibility to provide evidence 
showing that his current headache disability was related to 
concussions the veteran suffered therefrom while he was in 
the US Army.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The record 
reflects that the RO most recently forwarded an explanation 
of the VCAA and what the RO would do to assist the veteran 
with his claim via a letter dated February 2004.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone 
medical examinations over the course of the veteran's appeal 
in order to determine whether the veteran was suffering from 
any possible type of head injury residuals, and if that was 
the case, the etiology of said found disorder.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records - both 
government and private health care records.  The RO further 
requested and received the veteran's Social Security 
Administration (SSA) records, including those medical records 
used by the SSA in determining whether SSA benefits should be 
assigned.  Moreover, the veteran was given the opportunity to 
present evidence and testimony before an RO hearing officer 
and the Board.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claim, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone examinations so that the VA would have a 
complete picture of the veteran's reported head injury 
residuals.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issue discussed on appeal was harmless error.  Most 
recently, in a letter dated February 2004, the RO informed 
him of what information he needed to establish entitlement to 
service connection.  The information provided in the letter 
was similar to like information provided to the veteran in 
the original SOC and the numerous SSOCs provided to the 
veteran.  The veteran was further told that he should send to 
the RO information describing additional evidence or the 
evidence itself.  The letter satisfies the VCAA content-
complying notice.  The claimant and his representative have 
been provided with every opportunity to submit evidence and 
argument in support of the veteran's claims and to respond to 
VA notices.  Therefore, to decide the issue addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, the SSOCs, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. 
§ 20.1102 (2004) (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, rating decisions, an SOC, and 
SSOCs been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran has asserted that he should be awarded service 
connection for the residuals of a head injury he suffered 
therefrom while he was serving in the US Army.  On the 
occasion of a hearing at the RO, the veteran advanced 
contentions to the effect that he now has headaches that he 
believes are related to concussions he experienced in 
service.  He believes that but for the concussions in 
service, he would not have headaches now.  Hence, he has 
sought VA compensation benefits.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The record contains two VA neurological reports from July 
2000 and July 2003 respectively.  The Board points to the 
examination of July 2003 which goes through an 
evaluation/examination/review of the veteran's entire claims 
folder including the veteran neurological examination 
performed following his release from active duty and various 
VA outpatient treatment records.  The doctor noted that the 
individual who examined the veteran in June 1983 did so 
without the benefit of the veteran's claims folder or his 
medical records.  As such, the examiner opined that without 
those records, the June 1983 diagnosis was based on 
inconsistent medical information provided by the veteran and 
a lack of supporting medical documents.  If the examiner in 
June 1983 had reviewed said records, the doctor concluded 
that a totally different diagnosis would have occurred.

Additionally, the July 2003 doctor reports that in 1986 and 
again in 1989 the veteran admitted, as noted in the medical 
treatment records, that the headaches were new manifestations 
and that they did not occur when the veteran was in service.  
The examiner further wrote:

In conclusion, even upon another review 
of the records, I stand by my initial 
impression that there is no evidence that 
this veteran has post-concussion 
headaches related to an injury he 
sustained on active duty.  An adequate 
diagnosis of his headaches is very 
difficult because of the inconsistencies 
in his history (as well documented in his 
records).  He may have tension type 
headaches, which are unrelated to 
military service.  

The veteran has asserted that examiners that have examined 
the veteran over the years are wrong in that they have not 
supported his assertions with their medical opinions.  
Through the veteran's service medical records, the Board 
knows that in February 1980 the veteran was hit in the head 
with a door.  He was examined and found to have been mild 
concussed.  He was treated and released.  Within three days 
he was in a motor vehicle accident in which he hit his head.  
He again sought treatment and the examiner reported that the 
veteran was possibly experiencing post concussion headaches.  
However, he was returned to full duty, and the remaining two 
years of service medical records are negative for any 
treatment for or findings indicative of any type of residual 
head injury, including headaches.  

When the veteran was nearing his enlistment termination date, 
he underwent a discharge physical and he provided answers to 
questions with respect to his actual physical health.  As 
such, as examination report and a medical history report were 
prepared in May 1982.  On the medical history report, the 
veteran admitted to the previous head injury but he denied 
suffering from any residuals such as headaches, dizziness, or 
nausea.  The medical examination found that the veteran was 
in good health and was not experiencing any type of head 
injury or the residuals thereof.  

The veteran can point to a VA medical examination that was 
accomplished in June 1983 to support his assertions.  
However, as noted above, the then examiner depended upon the 
information provided by the veteran, he did not have access 
to the veteran's claims folder or any of his medical records.  
Yet, despite all of these fallacies, the examiner still 
hypothesized that the veteran was suffering from headaches 
that were related to the veteran's service.  

The Board, however, finds this statement inconclusive, 
speculative, and contrary to the other medical evidence of 
record.  Moreover, that particular opinion fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The examiner admits on the face of the 
document that he does not have supporting documentation to 
his assertions and that he is depending upon the statements 
of the veteran.  Further, the probative value of a medical 
professional's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinion provided by 
the VA examiner has categorically denied any type of 
relationship between the veteran's military service and any 
head injury residuals that the veteran complains thereof.  
The Board finds that the physician's opinion provided in 1983 
to be less probative because it is less-informed.  On the 
other hand, the most recent VA examiner thoroughly reviewed 
the veteran's claims file including all clinical records 
prior to rendering a final diagnosis.  In arriving at this 
conclusion, the VA examiner was unequivocal in his opinion 
that the veteran was not suffering from the residuals of a 
head injury, including headaches, that were related to his 
military service.  

As noted above, the veteran's private and government medical 
records have been obtained along with the records held by the 
Social Security Administration (SSA).  It is noteworthy, 
despite the veteran's claims to the contrary these records do 
not reflect continuous and consistent treatment for headaches 
or another head injury residual since the veteran was 
released from active duty.  While there are records showing 
complaints involving headaches, those same records are not 
consistent with one another.  These same records do not 
indicate that the veteran has continuously sought treatment 
for headaches or any other possible head injury residual.  
And, besides the early 1983 opinion, the more recent reports 
do not suggest that the veteran is now suffering from some 
type of head injury residual that is related to his military 
enlistment.  

As a result of the VA duty to assist the veteran in obtaining 
records from other government agencies that might impact his 
claim, the VA has secured the veteran's SSA records.  These 
records mirror the private and government medical records 
already contained in the claims folder.  While these records 
attest to the fact that the veteran is disabled, they do not 
provide credence to the veteran's assertions that he now has 
head injury residuals that began in, or is the result of, 
service.  

The Board acknowledges the statements by the veteran 
concerning his head injury residuals including headaches.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any credible medical evidence, either from a 
private doctor or a VA physician, that currently diagnoses 
the veteran as suffering from the residuals of a head injury 
related to his military service for which VA benefits may be 
awarded.  Undoubtedly, these statements made over the years 
by the veteran, and repeated by the veteran's accredited 
representative, were made in good faith; however, the veteran 
is not a doctor nor has he undergone medical training.  It 
should also be stated that while the Board does not wish to 
disparage the veteran in any manner, the statements made the 
veteran concerning his claim have not been consistent.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that he now has a head injury residual that is 
related to his military service.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from occasional headaches, medical 
evidence etiologically linking this disorder, or another 
disability that might be classified as a head injury 
residual, with the veteran's military service, to a condition 
that was diagnosed in service, to an injury that the 
veteran's suffered therefrom while in service, or to a 
service-connected disability has not been presented.  
Moreover, there is no evidence showing that the disability 
may have been aggravated by his military service or even 
began while the veteran was in service.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  The veteran's claim is thus 
denied.  


ORDER

Service connection for the residuals of a head injury to 
include headaches is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


